UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7828


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL EDWARD JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:96-cr-00123-GCM-1)


Submitted:   January 17, 2013             Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Jones, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Edward Jones appeals a district court order

denying   his    motion     for    a    sentence    reduction    under    18   U.S.C.

§ 3582(c)(2)     (2006).          The    district    court   denied      the   motion

because the Sentencing Guidelines Amendment 750 did not result

in a change to the Guidelines sentence.                  We have reviewed the

record and find no error.               Accordingly, we affirm.          We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in     the    materials    before    the     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2